Title: To George Washington from Edmund Randolph, 2 August 1793
From: Randolph, Edmund
To: Washington, George



Sir
Philadelphia August 2. 1793.

The inclosed letter from A. G. Fraunces contains insinuations, which are undoubtedly without grounds, as I verily believe. Still they are of such a nature, as to render it too delicate, to pass them by without notice. On the other hand, the gentleman, who is spoken of, has a title to know a charge, like that expressed in the letter. Permit me therefore to suggest, that the papers be put informally into his hands, with an instruction to inform you, how the truth is, and what kind of an answer would be proper, if any, to be returned, and from whom. I shall wait your commands, if any difficulty remains with you, after his explanation. I have the honor, sir, to be with the highest respect yr mo. ob. serv.

Edm: Randolph.

